Citation Nr: 0015108	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
schizoid personality.

2.  Entitlement to service connection for chloracne, claimed 
as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.

4.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from December 1964 to December 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

Service connection for a schizoid personality was denied by 
the Los Angeles, California RO in an October 1986 rating 
decision.  The veteran was notified of this decision the 
following month, in November 1986.  The veteran filed a 
notice of disagreement as to this decision in November 1986, 
and the Los Angeles RO provided the veteran with a statement 
of the case in January 1987.  The veteran then failed to 
timely file a substantive appeal.  Instead, in March 1987, he 
filed a claim for a nonservice-connected pension.  As such, 
the October 1986 rating decision became final in accordance 
with applicable law.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In July 1996, the Reno RO received the veteran's request to 
reopen his claim for service connection for a schizoid 
personality, which it denied in a November 1996 rating 
decision.  The veteran then filed an appeal as to this 
determination.

Service connection for PTSD was granted by the Reno RO in an 
August 1998 rating decision, and a 10 percent evaluation was 
initially assigned.  The veteran appealed this initial 
evaluation.  During the pendency of this appeal, in an 
October 1999 Hearing Officer Decision, the veteran's assigned 
evaluation for PTSD was increased to 30 percent, effective as 
of the date of the initial grant.  This 30 percent evaluation 
remains in effect and is a subject of this appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Entitlement to service connection for a schizoid 
personality was last denied by the Los Angeles RO in October 
1986; the veteran was properly notified of this determination 
the following month, but no appeal was perfected therefrom.  

2.  Evidence received since the Los Angeles RO's October 1986 
determination consists primarily of unrelated VA treatment 
records, unrelated VA examinations, and unrelated private 
medical records.  In effect, the state of the record remains 
unchanged.

3.  Competent medical evidence of a nexus between the 
veteran's service, including exposure to herbicides, and 
chloracne has not been presented.

4.  Competent medical evidence of a nexus between the 
veteran's service, including exposure to herbicides, and 
peripheral neuropathy has not been presented.

5.  The veteran's PTSD is manifested by episodes of 
depression, which occur about once a week.  Clinically, the 
veteran's PTSD and depression have been classified as mild.




CONCLUSIONS OF LAW

1.  Evidence received since the October 1986 determination, 
which denied service connection for a schizoid personality, 
is not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The October 1986 determination is final, and the 
veteran's claim of service connection for a schizoid 
personality is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
chloracne is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

5.  The schedular criteria for an evaluation greater than 30 
percent for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R., §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Moreover, 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5801.  See Elkins v. West, 12 Vet. App. 
209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision must 
be reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed where certain diseases, 
including psychoses, manifest themselves to a compensable 
degree within one year after separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (1999).


II.  Factual Background

When the Los Angeles RO considered the veteran's claim of 
service connection for a schizoid personality in October 
1986, the pertinent evidence of record consisted of the 
veteran's service medical records and a September 1986 VA 
psychiatric examination.

The veteran's service medical records indicate that in July 
1966 the veteran was hospitalized for observation upon his 
return from rest and relaxation (R & R).  At that time, the 
veteran had stated that he was the "Black Jesus Christ," 
and he had tried to heal a major through laying of the hands.  
On admission, the veteran had been under no undue emotional 
tension, and he was not actively psychotic.  There was no 
evidence of a disabling neurosis, nor was there significant 
depression.  The veteran reported that he had had an episode 
where his mind just went blank.  The veteran was given 
Thorazine and his condition was easily managed.  He showed no 
psychiatric signs or symptoms.  Clinical records dated in 
August 1966 show that the veteran was discharged from 
observation after 28 days.  The admission diagnosis of 
schizoid personality (which was noted to have existed prior 
to the veteran's entry into service) was revised to read 
psychiatric observation only, with some mild schizoid traits 
noted, (which was noted not to have existed prior to the 
veteran's entry into service and occurred in the line of 
duty).  An entry dated in October 1967 indicates that the 
veteran had been doing pretty well since his psychiatric 
observation the previous year.  At that time, the veteran 
reported that he had some nervousness and insomnia.  He would 
take walks for relief.  A June 1967 entry reflects the 
veteran's earlier evaluation for a nervous breakdown.  It was 
noted that the veteran had done well at that time.  The 
veteran reported having nervousness, which he felt had become 
worse.  He had no further lapses in memory, although he had 
some insomnia.  At times, the veteran remembered the mental 
breakdown, but at others time, he could not.  The veteran 
felt depressed a great deal of the time, but he denied 
hallucinations or delusions.  No separation examination was 
conducted.

The veteran's September 1986 VA psychiatric examination 
reflects the veteran's in-service psychotic episode, when he 
thought he was the "Black Jesus Christ" and had tried to 
heal a man by laying of hands.  The veteran denied any prior 
nervous conditions.  He reported having nightmares and 
flashbacks, as well as occasional insomnia.  The veteran also 
reported seeing a psychiatrist at the request of his employer 
because of stress.  He currently complained of depression and 
low self-esteem, secondary to his inactive status at his 
place of employment.  Subsequent to mental status 
examination, the examiner commented that the veteran had 
given a clinical picture of episodic depression, which was 
reactive to situational stress.  Although the veteran denied 
any hallucinatory phenomenon, the examiner noted the 
veteran's in-service messianic caricature.  The examiner 
found no current evidence of ideas of reference to suggest a 
diagnosis of schizo-type personality.  It was felt that 
residual schizophrenia should be ruled out, in view of the 
veteran's psychotic episode with no further occurrences.  The 
diagnosis was rule out schizophrenia, residual type.

Subsequent to October 1986, the Reno RO received and 
considered duplicative copies of the veteran's service 
medical records, the veteran's workers' compensation records, 
the veteran's Social Security Administration (SSA) records, 
private medical records (dated from June 1987 to January 
1999), VA treatment records (dated from May 1996 to May 
1999), the veteran's testimony at his RO hearing (conducted 
in May 1998), and two VA examination reports (conducted in 
July 1998 and in January 1999).

The veteran's workers' compensation records pertain primarily 
to the veteran's hypertension and the on the job stress 
experienced by the veteran.  The veteran's service in the 
Marines was noted, as was treatment for combat fatigue, but 
there was no reference to the veteran's in-service 
psychiatric observation for a schizoid personality or for 
some mild schizoid traits.

The veteran's SSA records pertain primarily to diabetes 
mellitus and hypertension, although they contain reports of 
psychological and psychiatric evaluations conducted in 
connection with the veteran's claim of experiencing stress as 
a bus driver.  The veteran denied any past psychiatric 
history, and his in-service psychiatric observation was not 
referenced, although it was noted that the veteran had had 
combat fatigue.  The veteran indicated that he had occasional 
flashbacks of Vietnam.

The veteran's private medical records pertain primarily to 
treatment received for diabetes mellitus (including 
peripheral neuropathy) and for hypertension.  The veteran's 
service is neither referenced nor discussed.

The veteran's VA treatment records also reflect treatment 
received for diabetes mellitus and for hypertension.  These 
records also indicate that the veteran participated in a PTSD 
educational/support group.  A PTSD Initial Assessment Form 
references the veteran's psychiatric treatment in service for 
fatigue and for mild schizoid traits, but there is no further 
discussion or comment as to this in-service treatment.

At his RO hearing (conducted in May 1998), the veteran 
recounted his in-service episode where he tried to heal an 
Army officer by laying hands on the officer.  (Transcript 
(T.) at 6).  The veteran stated that he had just snapped; he 
had not been on any drugs or anything.  Id.  He had seen this 
officer with a burn or something wrong with the side of his 
face, and he had tried to heal it.  Id.  The veteran stated 
that this had been diagnosed as combat fatigue.  Id.  A 
doctor in Okinawa had given the veteran a medical profile, 
which recommended that the veteran not go back into combat.  
(T. at 7).

The July 1998 VA psychiatric examination reflects the 
veteran's in-service incident, in which the veteran thought 
he was Jesus Christ.  The veteran stated that while in 
Singapore, he had felt a rush just being out of Vietnam.  He 
had been in a different state of mind and had believed that 
he had special healing powers.  When he saw an officer with a 
burn on one side of his face, the veteran had believed that 
he could heal the officer.  The only explanation the veteran 
could offer as to this event was that he had been suffering 
from combat fatigue.  The examiner did not comment on or 
discuss this in-service event in his assessment of the 
veteran.  The diagnosis was mild PTSD.

The January 1999 VA psychiatric examination is silent as to 
any of the veteran's in-service events, focusing instead on 
the PTSD symptomatology currently experienced by the veteran.


III.  Analysis

In October 1986, the Los Angeles RO denied the veteran's 
claim of service connection for a schizoid personality, 
stating that the veteran's recurrent depression was unrelated 
to the one in-service acute and transitory episode of 
schizoid personality.  Subsequent to October 1986, the Reno 
RO received and considered duplicative copies of the 
veteran's service medical records, the veteran's workers' 
compensation records, the veteran's SSA records, private 
medical records, VA treatment records, the veteran's 
testimony at his RO hearing, and two VA examinations.  While 
the Board recognizes the presumption of credibility afforded 
evidence presented by a veteran in an attempt to reopen a 
final decision, it does not find the additional evidence to 
be new and material, as required by law.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Specifically, the copies of the veteran's service medical 
records are duplicative of those already considered by the 
Los Angeles RO in October 1986.  As such, these records are 
redundant and cannot be considered new and material evidence.  
See 38 C.F.R. § 3.156(a).

The veteran's workers' compensation records are new to the 
evidence of record, as they were not before the Los Angeles 
RO in October 1986, but they are not material.  For evidence 
to be considered sufficient to reopen a prior denial, it must 
be both new and material.  Id.  Here, though, these records 
address the stress experienced by the veteran post-service, 
as a bus driver.  Admittedly, the veteran's in-service 
treatment for combat fatigue was referenced, but there was no 
discussion as to the veteran's in-service psychiatric 
observation for a schizoid personality or for some mild 
schizoid traits.  Further, nothing in these records relates 
any of the veteran's current disorders, including stress, to 
the veteran's in-service schizoid personality or mild 
schizoid traits.  As such, these records do not bear directly 
or substantially upon the specific matter under 
consideration, service connection, and need not be considered 
in order to fairly decide the merits of this matter.  Id.

The veteran's SSA records are also new to the evidence of 
record but immaterial in this instance.  They, too, address 
the stress experienced by the veteran post-service, as a bus 
driver, and reference the veteran's combat fatigue in 
service, but nothing in these records relates any of the 
veteran's current disorders to the veteran's service and 
events therein, including the one schizoid episode.  As was 
the case with the veteran's workers' compensation records, 
these records do not bear directly or substantially upon the 
specific matter under consideration, service connection, and 
need not be considered in order to fairly decide the merits 
of this matter.  Id.

The veteran's private medical records are completely silent 
as to the veteran's service, including the one schizoid 
episode, and offer no evidence relating any of the veteran's 
current disorders to his service.  As such, while new to the 
evidence of record, they are not material.  These records are 
not so significant that they must be considered in order to 
fairly decide the merits of the case, i.e., entitlement to 
service connection for a schizoid personality.

The veteran's VA treatment records are also new, but they are 
not material.  While these records indicate that the veteran 
participated in a PTSD educational/support group and contain 
a PTSD Initial Assessment Form that references the veteran's 
psychiatric treatment in service for fatigue and for mild 
schizoid traits, they do not reflect a current diagnosis of a 
schizoid personality, nor is there any evidence relating any 
of the veteran's current disorders, other than PTSD, to his 
service.  As such, these records do not bear directly or 
substantially upon the specific matter under consideration, 
entitlement to service connection for a schizoid personality, 
and need not be considered in order to fairly decide the 
merits of this matter.  Id.  To reiterate, these records 
focus on the veteran's PTSD and do not indicate or suggest 
that the veteran also has a schizoid personality related to 
service.

The veteran's testimony at his RO hearing is not new and 
material evidence in this instance.  Rather, in effect, his 
recitation of in-service events, specifically his belief that 
he was Jesus Christ with healing powers, is cumulative and 
redundant.  This in-service episode is well-documented in the 
veteran's service medical records, which were reviewed and 
considered by the Los Angeles RO in October 1986 when it 
denied the veteran's claim for service connection.  Evidence 
that is cumulative and redundant cannot be new and material.  
Id.

The two VA psychiatric examinations are new to the evidence 
of record, but they are not material to a discussion of 
entitlement to service connection for a schizoid personality.  
Rather, they focus on and address the current PTSD 
symptomatology experienced by the veteran.  Admittedly, the 
July 1998 examination references the veteran's in-service 
episode where he believed that he was Jesus Christ, but the 
examiner did not comment further as to this event.  Moreover, 
neither VA examination reflects a diagnosis of either a 
schizoid personality or of some mild schizoid traits.  As 
such, this evidence does not bear directly or substantially 
upon the specific matter under consideration, service 
connection for a schizoid personality.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the Board acknowledges that the 
veteran was never provided with notice of the need to submit 
new and material evidence as to this issue.  Rather, the Reno 
RO reopened the veteran's claim and addressed it on the 
merits.  However, in so doing, the RO afforded the veteran's 
claim greater consideration than warranted.  Therefore, the 
veteran is not prejudiced by the Board's more limited 
analysis in this instance.

The Board also acknowledges the three-step test that must be 
applied with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a schizoid 
personality, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Barnett, 
supra. 


Entitlement to service connection for chloracne and 
peripheral neuropathy, claimed as due to exposure to 
herbicides

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are:  1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Service connection may be presumed for those diseases 
associated with exposure to certain herbicide agents, which 
manifest themselves within the period prescribed (if any) at 
any time after service.  38 U.S.C.A. § 1116(a)(1)(B) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1999).  Chloracne (but not acne) and peripheral neuropathy 
are included in this list of diseases.  Id.


II.  Factual Background

The veteran's service records are silent as to any 
complaints, diagnoses, or treatment for skin rashes 
(including acne and chloracne) and for peripheral neuropathy.  
These records are also silent as to the veteran's exposure, 
if any, to herbicides.

The veteran's workers' compensation and SSA records reflect 
the veteran's report of having had a skin tumor removed from 
his mid-back in April 1986, when he was found to be diabetic.  
These records are silent as to the veteran's service, except 
for noting combat fatigue.  There are no complaints by the 
veteran as to any skin disorders, including chloracne, or 
peripheral neuropathy, nor is there any reference to in-
service exposure to herbicides.

The record shows that the veteran was enrolled in the Agent 
Orange Veteran Payment Program.  

The veteran's private medical records (dated from October 
1985 to January 1999) reflect, in part, treatment received by 
the veteran for control of his diabetes mellitus.  Records 
from D. J. K., M. D., indicate that the veteran had a 
longstanding history of insulin-dependent diabetes, with 
peripheral neuropathy.  These records are silent as to the 
veteran's service, including exposure to herbicides, and 
reflect no complaints, diagnoses, or treatment as to the 
veteran's skin.

The veteran's VA treatment records (dated from May 1996 to 
May 1999) reflect treatment received by the veteran for his 
diabetes mellitus, but they do not reflect any complaints, 
diagnoses, or treatment as to peripheral neuropathy or the 
veteran's skin.  These records are also silent as to the 
veteran's service, including any exposure to herbicides.

At the May 1998 RO hearing, the veteran testified that as a 
point scout in the jungle, he ran into a lot of foliage.  
(Transcript (T.) at 2).  Because they were not able to see 
the enemy, a heavy amount of foliage killer was sprayed.  Id.  
The veteran indicated that some of the other soldiers had 
immediate reactions to the spray, but because he had had on 
long utilities and T-shirts, he had not been phased at all by 
the spraying at that time.  The veteran stated that he had 
first noticed problems with his skin in Okinawa. He had had 
skin discolorations and rashes.  The veteran thought it was 
something he was allergic to, but it kept bothering him, and 
it would go away and come back.  The veteran stated that he 
had not received treatment for this while in service.  When 
asked if he still experienced the same problems currently, 
the veteran responded in the affirmative.  Id.  He had gone 
to a dermatologist the year before, who had said that the 
veteran had an acne problem.  (T. at 3).  The veteran 
testified that the dermatologist had not classified the 
veteran's acne as chloracne, as he really did not know if it 
was, but he gave the veteran an ointment and some soap to 
use.  The veteran indicated that he used the soap, which gave 
some relief, but the itching had not really gone away.  The 
veteran also indicated that his rash was all over his back, 
mostly on the side.  With respect to his peripheral 
neuropathy, the veteran stated that he had not been so 
diagnosed until 1996, when he first went to the doctor (Dr. 
K.) and told him about the problems he had been having.  Id.  
When asked how long the symptoms had been present, before 
going to Dr. K, the veteran answered that he could not 
remember, but it had been a long time.  (T. at 4).  He had 
gone to the VA in Los Angeles in the mid-1980s.  The veteran 
clarified that he was first really conscious of his symptoms 
in 1985, and between 1985 and 1996, these symptoms had gotten 
progressively worse.  Id.  When asked how long he had been 
out in the bush, the veteran stated that it had been eight 
months.  (T. at 5).  When asked by the Hearing Officer 
whether he had had any acne diagnosis earlier than the year 
before, the veteran responded that that had been his only 
diagnosis of acne, but he had had the problem prior to that.  
(T. at 11).

The January 1999 VA general medical examination reflects the 
veteran's reports that he took antibiotics for plantar 
ulcers, which were secondary to his diabetes.  Physical 
examination of the skin found a plantar ulcer on the plantar 
surface of the second left toe.  Physical examination of the 
head and face showed no scars or deformities.  
Neurologically, the veteran had paresthesia of both the upper 
and lower extremities and a decreased sensation to light 
touch in the lower extremities.  The pertinent diagnoses were 
insulin-dependent diabetes mellitus and diabetic plantar 
ulcer, left second toe, with diabetic neuropathy, most 
pronounced in the lower extremities.


III.  Analysis

The Board recognizes the veteran's contentions that he was 
exposed to herbicides while in service, out in the bush, and 
that as a consequence of this exposure, he developed 
chloracne and peripheral neuropathy.  Accordingly, then, he 
would be entitled to service connection for both of these 
disorders.  However, the Board must adhere to established 
laws and regulations in its determination.  As such, the 
veteran's claim for service connection for chloracne and for 
peripheral neuropathy must be denied, as it is not well 
grounded.

Initially, the Board notes that there is no competent 
clinical evidence of record relating the veteran's claimed 
chloracne and his peripheral neuropathy to in-service 
exposure to herbicides.  The Board also notes that there is 
no competent clinical evidence of record as to a diagnosis of 
chloracne, or any skin disorder, other than a diabetic 
plantar ulcer.  Such clinical evidence is necessary in order 
to render a claim for entitlement to service connection well-
grounded.  See Caluza v. Brown, supra; see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the pertinent clinical evidence of record is silent as 
to any complaints, diagnoses, or treatment of any skin 
disorder, including chloracne, other than a diabetic plantar 
ulcer on the veteran's left second toe.  Specifically, the 
veteran's service medical records are negative for any 
complaints pertaining to the veteran's skin or a diagnosis of 
either chloracne or peripheral neuropathy, nor is there any 
indication that the veteran was exposed to herbicides.  The 
pertinent clinical evidence also suggests that the veteran's 
peripheral neuropathy is secondary to his nonservice-
connected diabetes mellitus.  

The veteran's workers' compensation and SSA records are also 
negative for any complaints by the veteran as to a skin 
disorder or peripheral neuropathy, nor is there any reference 
to the veteran's service, including exposure to herbicides, 
except for combat fatigue.  

The veteran's private medical records are also negative for 
any complaints as to a skin disorder and for any reference to 
the veteran's service, including exposure to herbicides.  
Moreover, these records suggest that the veteran's peripheral 
neuropathy is caused by his diabetes mellitus.  

The veteran's VA treatment records are silent as to both the 
veteran's service, including exposure to herbicides, and any 
complaints pertaining to his skin.  With respect to the 
veteran's diabetes mellitus, these records merely reflect 
treatment received by the veteran but do not offer any 
discussion as to the veteran's peripheral neuropathy and its 
etiology.

The report of the January 1999 VA general medical examination 
is negative for any diagnosis of a skin disorder, including 
chloracne, and indicates that the veteran's plantar ulcer is 
a result of his diabetes mellitus, as is the veteran's 
peripheral neuropathy.  

In effect, the veteran has proffered only his assertions that 
his claimed chloracne, for which there is no clinical 
diagnosis of record, (or any other skin disorder) and his 
peripheral neuropathy are related to in-service exposure to 
herbicides.  Nothing in the record indicates that the veteran 
possesses the necessary expertise to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical diagnosis and medical 
causation, competent medical evidence is required.  See 
Grottveit v. Brown, supra.

Further, the Board notes the Court has recently held that 
neither the statutory nor the regulatory presumption of 
exposure to Agent Orange will satisfy the incurrence element 
of the Caluza well grounded claim test where the veteran had 
not developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 
Vet. App. 164 (1999).

As such, absent competent clinical evidence of a current 
disability within applicable VA regulation (chloracne), see 
38 C.F.R. § 3.309(e), and its nexus, or link, to events in 
service, including exposure to herbicides, the veteran has 
not submitted a well grounded claim of entitlement to service 
connection for chloracne.  See Caluza, supra.  Also, absent 
competent clinical evidence of a nexus, or link, between the 
veteran's peripheral neuropathy and events in service, 
including exposure to herbicides, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for peripheral neuropathy.  Id.

Absent a well grounded claim, application of the rule 
regarding benefit of reasonable doubt is not required.  
38 U.S.C.A. § 5107(b) (West 1991).

Also, notwithstanding the veteran's testimony at his RO 
hearing and various statements made by the veteran throughout 
this claims process, the veteran has not provided any 
indication of the existence of additional evidence which 
would make his claim well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).  Here, the RO attempted to obtain treatment 
records from the Los Angeles VA Medical Center but was 
informed that no such records were available.  With respect 
to treatment records from the Cincinnati VA Medical Center, 
the veteran indicated that he had received treatment there 
for his schizoid personality, not for residuals of exposure 
to herbicides.  As to the private treatment records from the 
veteran's dermatologist, the Board notes that the veteran 
himself stated that the dermatologist had not made a 
diagnosis of chloracne, as he did not know if that was what 
the veteran had.  As to treatment records from Dr. K., whom 
the veteran indicated was the first to render a diagnosis of 
peripheral neuropathy, the Board notes that they are of 
record.  Finally, the veteran's mere participation in the 
Agent Orange Veteran Payment Program, without more, does not 
mandate the development of evidence as to that participation.  
See Brock v. Brown, 10 Vet. App. 155 (1997). 

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the April 1998 
statement of the case and in the August 1998 supplemental 
statement of the case, as he was informed that there was no 
basis in the evidence of record to support his claim and 
provided with the provisions of 38 C.F.R. § 3.309(e).


Increased evaluation for PTSD

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's PTSD is rated under the schedular criteria 
applicable to evaluating mental disorders.  See 38 C.F.R. 
§ 4.130 (1999).  Specifically, Diagnostic Code 9411 (PTSD) 
provides a 30 percent evaluation where there is evidence of 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  The 
veteran is currently evaluated as 30 percent disabled.

A 50 percent evaluation, the next higher rating available, is 
warranted where there is evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.


II.  Factual Background

Upon VA psychiatric examination in September 1986, the 
veteran reported having nightmares and flashbacks of Vietnam.  
The veteran also reported that he was being seen by a 
psychiatrist, at the request of his employer, due to the 
stresses he experienced on the job, as a bus driver.  The 
veteran indicated that he was on no medication and that he 
was happily married.  He complained of depression and low 
self-esteem, which was secondary to his inactive status at 
his job.  Upon mental status examination, the veteran was 
alert and correctly oriented.  He was also cooperative and 
articulate.  The veteran denied any history of hearing 
voices; he also denied derealization, dysmetropsia, 
dysmorphia, thought intrusion, and thought withdrawal.  The 
veteran's attentiveness was moderately impaired, and his 
concentration was mildly to moderately impaired.  His 
spontaneous thought processes were rational and organized.  
His judgment, as measured by standard queries, was 
questionable, with reference to impulsivity.  The examiner 
commented that the veteran presented a clinical picture of 
episodic depression, which was reactive to situational 
stress.

The veteran's workers' compensation records include a June 
1987 psychological evaluation.  This evaluation reflects the 
veteran's complaints that he was bothered by not working and 
that his self-esteem had been affected.  It was noted that 
the veteran was neatly but casually dressed for the testing 
situation.  He was friendly toward the examiner.  He denied 
the presence of delusions or hallucinations of any type.  It 
was noted that the veteran complained of many physical 
symptoms.  The veteran's Minnesota Multiphasic Personality 
Inventory (MMPI) revealed him to be depressed and clinically 
anxious.  The veteran displayed a loss of interest, apathy, 
and tension.  The veteran's prime defense mechanism was 
repression, and he exhibited a lack of insight and 
understanding.  His anxiety level was quite high.  Assessment 
of the veteran's cognitive and perceptual motor skills found 
that the veteran's abstraction skills were commensurate with 
his underlying ability level.  The veteran's performance on 
the Wechsler Memory Scale indicated some attention, 
concentration, and short-term memory problems, but he was 
oriented as to person, time, and place.  In summary, it was 
noted that the veteran tended to be a rather repressed man, 
who experienced his emotional symptoms physically rather than 
emotionally.  It was also noted that the veteran was 
experiencing both depression and anxiety.

The veteran's SSA records also include a June 1987 
psychiatric evaluation and consultation, in which the veteran 
indicated that he got depressed because of financial 
difficulties, being out of work, and because he was sick.  
The veteran stated that he liked being around people and that 
he got along well with them, except he would try to 
consciously control himself.  The veteran also stated that he 
had not lost his self-esteem, self-respect, or self-
confidence.  He reported having trouble getting to sleep and 
staying asleep and that he slept about six hours a night.  
Nightmares were not a special problem, but he had lost 
interest in sex.  The veteran reported that he got very 
easily fatigued and tired, especially in the late afternoon.  
Mental status examination found the veteran to be pleasant 
and cooperative during his interview.  It was noted that the 
veteran was quiet and subdued in his behaviors.  It was also 
noted that the veteran was obviously trying to control his 
emotions, by slowing down his speech and physical activities 
rate.  The veteran was not grossly psychotic, and he harbored 
no hallucinations.  His thoughts were easily followed and 
understood.  The veteran's overall mood was one of obvious 
depression, without suicidal ideas or plans.  His emotions 
were somewhat restricted in range of expression but were 
generally appropriate to the content of his conversation and 
mood.  The veteran showed average intellectual abilities, but 
his memory was somewhat impaired because of attention and 
concentration difficulties, which were likely due to 
emotional problems.  The Axis I diagnosis was dysthymic 
disorder.

Upon VA psychiatric examination in July 1998, the veteran 
reported having dreams about Vietnam every three to four 
months.  Historically, it was noted that the veteran had had 
bouts of depression years ago, but now that he was retired, 
the veteran was involved in his hobbies, and he did not have 
these bouts anymore.  It was also noted that the veteran's 
sleep had been impaired for years.  The veteran awoke every 
two to three hours.  Intrusive thoughts about Vietnam 
occurred only when they were precipitated or triggered by 
some event, like a war movie.  The veteran denied having any 
survivor's guilt or hypervigilance.  Objectively, it was 
noted that the veteran was dressed appropriately, was 
pleasant, and had a good sense of humor.  He was also very 
conversive and smiled a lot.  The veteran showed no memory 
impairment, and his speech was goal-directed.  He denied any 
delusions or hallucinations.  His affect and mood were 
appropriate.  The veteran was alert and oriented, and his 
insight and judgment were not impaired.  The diagnosis was 
PTSD, mild.  The examiner assigned a Global Assessment of 
Functioning (GAF) Scale score of 65.

Upon VA psychiatric examination in January 1999, it was noted 
that the veteran had not been active with the mental health 
clinic until that morning, when he walked in and asked for 
medication for depression.  It was also noted that the 
veteran could not elaborate what was wrong with him, but he 
talked about long periods of being depressed.  The veteran 
described his depression as sometimes feeling worthless, and 
he was also worried about his medical problems.  The veteran 
reported that when he was depressed, he thought about 
Vietnam.  He estimated he got depressed about once a week.  
The veteran also reported that once in awhile a suicidal 
ideation would come up, and he did not understand why.  The 
veteran indicated that he had hobbies, collecting coins and 
stamps.  The veteran stated that there was something 
different about him, that this was not the real him.  The 
veteran also stated that he sometimes dreamt about Vietnam.  
Objectively, it was noted that the veteran was neat and clean 
in his appearance.  He was also very comfortable and took an 
active part in the interview.  The veteran showed good eye 
contact, and there was no overt evidence of depression or 
agitation.  He showed no memory impairment, and he denied any 
delusions or hallucinations.  The veteran's affect and mood 
were appropriate, and his judgment and insight were adequate.  
At this point, the examiner commented that he saw no change 
for the worse since the last examination.  The veteran's 
depression and PTSD were mild.  The diagnosis was PTSD, 
chronic, mild.  A GAF score of 61 was assigned.

The veteran's VA treatment records (dated from January to May 
1999) reflect the veteran's participation in a PTSD 
educational/support group.  A Mental Status Examination 
worksheet noted the veteran was adequately dressed and 
groomed.  His behavior and attitude, mood and affect, 
perceptions, sensorium, memory, intellect, and insight and 
judgment were normal.  The veteran reported having problems 
with recurrent thoughts, recurrent distressing dreams, and 
visual hallucinations.  He also reported flashbacks, 
irritability or outbursts of anger, anxiety, and difficulty 
in falling or staying asleep.  The veteran indicated that he 
was seeking help for bouts of depression, with suicidal 
thoughts at times.  Throughout treatment, the veteran 
reported that some days were better than others.  He also 
stated that he struggled with confronting feelings and 
sharing feelings.  The veteran was consistently noted to be 
neatly groomed, pleasant, and alert and oriented.  The 
veteran's PTSD was classified as chronic, with recurrent 
symptoms of depressed mood, intrusive thoughts, and 
survivor's guilt.  

At a July 1999 RO hearing, the veteran testified that he was 
not working and that he had been drawing disability since 
1990.  (T. at 1-2).  The veteran indicated that outside of 
his wife and son, he did not really associate with others.  
(T. at 2).  The veteran's service representative referenced 
the veteran's participation in a PTSD support group.  (T. at 
3).  The veteran stated that he took Benaflaxin twice daily 
to control his PTSD symptoms.  (T. at 4).  The veteran also 
stated that he had trouble falling asleep and that he was 
easily awakened by dreams and flashbacks.  The veteran's 
service representative reiterated the clinical findings from 
the January 1999 VA psychiatric examination.  Id.


III.  Application and Analysis

As discussed above, Diagnostic Code 9411 provides for a 30 
percent evaluation where there is evidence of occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss. 

Here, the pertinent clinical evidence shows that the veteran 
generally functioned satisfactorily, as he was consistently 
found to be neatly and appropriately groomed.  He was also 
consistently found to be pleasant and conversive, and his 
thoughts were easily followed and understood.  Additionally, 
upon VA examination in July 1998, the veteran was found to 
have a good sense of humor, and his mood and behavior were 
appropriate, as was also noted upon VA examination in January 
1999 and in the veteran's Mental Status Examination 
worksheet.  As to additional symptomatology, it was noted 
consistently that the veteran had recurrent depressed moods 
and chronic sleep impairment.

In order to warrant a 50 percent evaluation, there must be 
evidence of occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

In this respect, the Board notes that the pertinent clinical 
evidence is negative as to symptomatology of flattened affect 
and circumstantial, circumlocutory, or stereotyped speech.  
To reiterate, the veteran was consistently found to be 
conversive, and his thoughts were easily understood and 
followed.  

As to panic attacks more than once a week, while the veteran 
was found to have high anxiety upon psychological evaluation 
in June 1987, the rest of the record (particularly the later 
clinical evidence of record) is negative for any complaints 
of panic attacks by the veteran and any clinical findings as 
to the occurrence of panic attacks.  

Additionally, there is no clinical evidence documenting any 
difficulty on the veteran's part in understanding complex 
commands.  Indeed, it was noted in the June 1987 
psychological evaluation that the veteran's abstraction 
skills were commensurate with his underlying ability level.  

With respect to impairment of short and long term memory and 
impaired judgment, it was noted upon VA examination in 
September 1986 and upon psychological and psychiatric 
examinations in June 1987, that the veteran had problems with 
concentration and short-term memory, but this was classified 
as mild to moderate.  Further, upon VA examinations in July 
1998 and January 1999, the veteran showed no memory 
impairment.  It was also noted in the Mental Status 
Examination worksheet that the veteran's insight and judgment 
were normal.  This level of impairment is more nearly 
analogous to the criteria for the currently-assigned 
30 percent disability rating.

As to difficulty in establishing and maintaining effective 
work and social relationships, the record shows that the 
veteran retired from his job as a bus driver due to the 
stress involved, and the veteran testified at his RO hearing 
that he did not really associate with anyone other than his 
wife and son.  However, the veteran did interact with his 
wife and child, and he was attempting to improve his ability 
to share his feelings, as evidenced by his VA treatment 
records.  Also, as to this evidence of difficulty in 
establishing and maintaining effective relationships, the 
Board does not find this dispositive of warranting a 50 
percent evaluation, but rather finds this level of 
symptomatology to be reflective of the 30 percent disability 
rating already in effect.

Therefore, in light of the discussion above, the Board finds 
that the veteran's current disability picture more nearly 
approximates the schedular criteria required for a 30 percent 
evaluation for PTSD than that required for a 50 percent 
evaluation.  See 38 C.F.R. § 4.7; 38 U.S.C.A. § 5107(b).  
This determination is supported by the VA examination reports 
of July 1998 and January 1999 in which the veteran's PTSD was 
classified as mild and the GAF scores assigned were 65 and 
61, respectively.

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating and holds that an 
evaluation in excess of 30 percent is unwarranted in this 
instance.  As such, the veteran's appeal as to this issue is 
denied.


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for a 
schizoid personality.

Service connection for chloracne is denied.

Service connection for peripheral neuropathy is denied.

An evaluation in excess of 30 percent for the veteran's PTSD 
is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)


 

